Citation Nr: 0816541	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-35 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO). 

A hearing at the RO before the undersigned was conducted in 
February 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has testified that he was not selected for a 
position with the Transportation Security Administration 
(TSA) within six months of separation from service in January 
2000 because he failed a hearing test.  The RO sent the 
veteran a letter to his current address of record dated in 
August 2006 requesting information to obtain these records.  
There was no reply.  However, a July 2006 RO letter sent to 
this address was returned.  This raises the possibility that 
the veteran never received the August 2006 letter, and 
therefore, he should be sent another letter requesting that 
he provide the information needed to obtain these records.  
If additional pertinent medical records are obtained, the 
veteran should be provided another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire the 
complete medical records from the TSA. 

2.  If hearing related medical records 
from TSA are received, obtain an opinion 
from an appropriate physician to determine 
the likely etiology of the hearing loss of 
the right ear.  The claims folder, 
including the TSA medical records, must be 
made available to and reviewed by the 
physician.  The physician should provide 
an opinion, with adequate rationale, as to 
the date of onset of the veteran's current 
hearing loss of the right ear.  If hearing 
loss is not attributed to active service, 
provide an explanation for the cause of 
the hearing loss.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

